IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 121,832

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                          PHILLIP R. PARKS,
                                             Appellant.



                                  SYLLABUS BY THE COURT

1.
        Whether a sentence is illegal within the meaning of the statute is a question of law
over which appellate courts have unlimited review.


2.
        The penalty parameters for any criminal offense are fixed as of the date the
offense is committed.


        Appeal from Reno District Court; TRISH ROSE, judge. Opinion filed December 4, 2020.
Affirmed.


        Shannon S. Crane, of Hutchinson, was on the brief for appellant.


        Keith E. Schroeder, district attorney, and Derek Schmidt, attorney general, were on the brief for
appellee.


The opinion of the court was delivered by



                                                    1
       BILES, J.: Phillip R. Parks appeals a district court's denial of his motion to correct
an illegal sentence he claims was improperly imposed on him in 1997 after he pled no
contest to first-degree murder for the 1978 killing of his wife. He argues the court
misclassified a prior New Mexico conviction for an attempted first-degree murder as a
person crime when calculating his criminal history score for the Kansas conviction.
Admittedly, the scenario is a bit tricky because his wife's killing occurred in 1978 and the
statutory considerations changed over time. We affirm because the sentence imposed
conforms to the applicable statutory provisions.


                        FACTUAL AND PROCEDURAL BACKGROUND

       In 1997, Parks pled no contest to the June 1978 first-degree murder of his wife.
The district court accepted the plea and found Parks guilty. A presentence investigation
report showed Parks had a prior New Mexico conviction for an attempted first-degree
murder.


       At sentencing, the court noted the first-degree murder would be considered a
"nongrid or offgrid" crime "under the new guidelines," and Parks had a criminal history
score of D. The court further noted: "That's under the new guidelines. . . . Under the old,
the sentencing procedure that we use today, the possible penalty is life imprisonment."
The court sentenced him to life imprisonment and ordered the sentence to run
consecutive to the New Mexico sentence he was then serving.


       In 2019, Parks filed a pro se motion to correct what he claimed as an illegal
sentence. He argued his life sentence should be vacated and replaced with the sentence
for a severity level 10 nonperson felony. He claimed when he committed the Kansas
murder, in 1978, our law did not distinguish between person and nonperson crimes. In his


                                              2
view, his conviction for this "unclassified felony" should be scored as a nonperson crime
for the purpose of determining his criminal history.


       The district court summarily denied the motion. It reasoned Parks was sentenced
on February 28, 1997, to life in prison for the 1978 first-degree murder, so the sentencing
guidelines were not applicable to an "off-grid offense of first degree murder." Parks then
filed another pro se pleading arguing his New Mexico conviction should have been
treated as a nonperson felony for criminal history purposes. But before the court ruled on
the second pleading, Parks filed a notice of appeal from the district court's initial denial
of his motion to correct illegal sentence.


       Jurisdiction is proper. See K.S.A. 22-3601(b)(3) (direct appeal to Supreme Court
from final judgment in case in which life sentence imposed); Kirtdoll v. State, 306 Kan.
335, 337, 393 P.3d 1053 (2017).


                             THE LIFE SENTENCE IMPOSED IS LEGAL

       K.S.A. 2019 Supp. 22-3504 provides,


               "(a) The court may correct an illegal sentence at any time while the defendant is
       serving such sentence. The defendant shall receive full credit for time spent in custody
       under the sentence prior to correction. Unless the motion and the files and records of the
       case conclusively show that the defendant is entitled to no relief, the defendant shall have
       a right to a hearing, after reasonable notice to be fixed by the court, to be personally
       present and to have the assistance of counsel in any proceeding for the correction of an
       illegal sentence.


               ....




                                                     3
               "(c) For the purposes of this section:


               (1) 'Illegal sentence' means a sentence: Imposed by a court without jurisdiction;
       that does not conform to the applicable statutory provision, either in character or
       punishment; or that is ambiguous with respect to the time and manner in which it is to be
       served at the time it is pronounced. A sentence is not an 'illegal sentence' because of a
       change in the law that occurs after the sentence is pronounced."


       Whether a sentence is illegal within the meaning of the statute is a question of law
over which appellate courts have unlimited review. State v. Roberts, 309 Kan. 420, 422,
435 P.3d 1149 (2019).


       The penalty parameters for any criminal offense are fixed as of the date the
offense is committed. State v. Keel, 302 Kan. 560, 582, 357 P.3d 251 (2015). At the time
Parks committed the Kansas offense, our statutes provided that first-degree murder was a
Class A felony. K.S.A. 1990 Supp. 21-3401. And the penalty for a Class A was life
imprisonment. K.S.A. 1990 Supp. 21-4501.


       Parks contends the district court erred when it denied his motion to correct an
illegal sentence because the court mentioned first-degree murder as an off-grid crime
under the sentencing guidelines. He argues, "The sentencing guidelines did not apply
because the crime was committed before the guidelines were enacted." In his briefing,
Parks claims he should be resentenced "as a level 10 felony because he contends the
murder conviction was unclassified."


       But Parks' life sentence is not illegal. It conforms to the statutory provision for
Class A felonies at the applicable time of conviction. And even if the district court had
concluded first-degree murder was an "off-grid" crime under the sentencing guidelines,
as Parks argues, his life sentence would still be right for the wrong reason. See K.S.A.
                                                    4
2019 Supp. 21-6802(c) ("Except as otherwise provided, the sentencing guidelines . . .
shall have no application to crimes committed prior to July 1, 1993."). Appellate courts
may affirm a district court as right for the wrong reason "if an alternative basis exists for
the district court's ruling." State v. Smith, 309 Kan. 977, 986, 441 P.3d 1041 (2019).


       Similarly, any argument that his conviction should be sentenced "as a level 10
felony" fails for the same reason. The sentencing guidelines do not apply to his 1978
crime, and the sentence imposed is consistent with the statutory requirements as they
existed when he committed the first-degree murder.


       Affirmed.




                                              5